Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

AGREEMENT OF PURCHASE AND SALE

 

7901 W. 21st Street, Indianapolis, Indiana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this _____ day of October, 2019 (the “Contract Date”) by and between FIRST
INDUSTRIAL L.P., a Delaware limited partnership (“Seller”), and PLYMOUTH
7901 WEST 21ST STREET LLC, a Maryland corporation (“Purchaser”).

1.       SALE.

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below and on the terms and
conditions set forth in this Agreement, all of the following:

(a)       that certain tract or parcel of land, together with all rights,
easements and interests appurtenant thereto including, but not limited to, any
streets or other public ways adjacent to said tract or parcel and any water or
mineral rights owned by, or leased to, Seller, which is described on Exhibit A
attached hereto and made a part hereof (the “Land”);

(b)       all of the buildings, structures, fixtures and other improvements
located on the Land, including, but not limited to, the buildings commonly known
by the street addresses listed on Exhibit A attached hereto, and all other
on-site structures, systems, and utilities associated with the building (all
such improvements being referred to herein as the “Improvements”), but excluding
improvements, if any, owned by any tenant(s) located therein;

(c)       Seller’s right, title and interest in all leases and other agreements
to occupy all or any portion of any or all of the Land and the Improvements that
are in effect on the Contract Date or into which Seller enters prior to Closing
(as hereinafter defined) pursuant to the terms of this Agreement (collectively,
the “Leases”);

(d)       all of Seller’s right, title and interest in and to all tangible
personal property upon the Land or within the Improvements, including, without
limitation, heating, ventilation and air conditioning systems and equipment,
appliances, furniture, tools and supplies, owned by Seller and used by Seller in
connection with the ownership and operation of the Land and the Improvements
(the “Personal Property”), but excluding any and all items of tangible personal
property owned by the tenants;

(e)       all of Seller’s right, title and interest in and to all assignable
contracts and agreements to which Seller is party (other than Leases) relating
to the upkeep, repair, maintenance, leasing or operation of any or all of the
Land, Improvements and the Personal Property, and all comparable contracts,
agreements or arrangements into which Seller enters prior to Closing pursuant to
this Agreement (collectively, the “Contracts”), except that Purchaser shall not
assume and accept at Closing those Contracts that constitute Rejected Contracts
(as hereinafter defined); and

(f)       to the extent transferable, all of Seller’s right, title and interest
(if any) in and to all intangible assets of any nature relating to any or all of
the Land, the Improvements and the Personal Property, including, but not limited
to, (i) all guaranties and warranties issued with respect to the Personal
Property or the Improvements, provided that any costs in connection with the
transfer of any roof warranties, including, without limitation, the costs of any
inspection, repairs or consent, shall be Purchaser’s sole responsibility;
(ii) all plans and specifications,

 

 

drawings and prints describing the Improvements; (iii) trademarks or trade names
associated with the Improvements; and (iv) all licenses, permits, approvals,
certificates of occupancy, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted by any governmental authority in
connection with the Land or the Improvements (collectively, the “Intangibles”).

The Land, the Improvements, the Personal Property, the Contracts, the Leases and
the Intangibles are hereinafter referred to collectively as the “Property.”

2.       PURCHASE PRICE.

The total purchase price to be paid to Seller by Purchaser for the Property
shall be TWELVE MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS
($12,400,000.00) (the “Purchase Price”), plus or minus prorations as hereinafter
provided.

3.       CLOSING.

The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place by mail through an escrow with the Title Company
(defined below). The Closing shall occur on or before December 2, 2019 or as
otherwise agreed by the parties in writing (the “Closing Date”).

4.       DEPOSIT.

Within two (2) business days of the execution and delivery of this Agreement by
Purchaser and Seller, Purchaser shall deposit, as its earnest money deposit, the
sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Earnest
Money”) in an escrow with the Title Company (the “Escrow”) pursuant to escrow
instructions in the form attached hereto as Exhibit B. The Earnest Money and all
interest earned thereon are herein collectively referred to as the “Deposit.”
Except as otherwise expressly set forth herein, the Deposit shall be applied
against the Purchase Price at Closing.

5.       SELLER’S DELIVERIES.

Prior to the execution of this Agreement, Seller has, to Seller’s knowledge,
delivered or made available to Purchaser all of the documents and agreements
described on Exhibit C attached hereto and made a part hereof (collectively, the
“Documents”). The Documents that are furnished or made available to Purchaser
pursuant to this Section 5 are being furnished or made available to Purchaser
for information purposes only and without any representation or warranty by
Seller with respect thereto, express or implied, except as may otherwise be
expressly set forth in this Section 5 or Section 8.1 below, in either case as
limited by Sections 8.2 and 8.3 below.

6.       INSPECTION PERIOD.

6.1.       Basic Project Inspection. At all times prior to Closing, including
times following the “Inspection Period” (which Inspection Period is defined to
be the period commencing with the Contract Date and continuing through and
including November 8, 2019), Purchaser and

2 

 

Purchaser’s employees, third party consultants, lenders, engineers, accountants
and attorneys (collectively, the “Purchaser’s Representatives”) shall be
entitled to conduct a “Basic Project Inspection” of the Property, which will
include the rights to: (i) enter upon the Land and Improvements, at reasonable
times, to perform non-intrusive inspections and tests of the Land and the
Improvements, (ii) make investigations with regard to the environmental
condition of the Land and the Improvements and the compliance by the Land and
the Improvements with all applicable laws, ordinances, rules and regulations,
(iii) review the Leases affecting the Property, and (iv) interview any tenant at
the Improvements with respect to its current and prospective occupancy of the
Improvements as long as a representative of Seller is in attendance throughout
such interview, which representatives shall be made reasonably available for
such purposes. Purchaser shall provide not less than two (2) business days’
prior notice to Seller before conducting any investigations, study, interview or
test to or at the Land and the Improvements. Purchaser, in its sole and
exclusive discretion, may terminate this Agreement, for any or no reason,
whatsoever, at any time, prior to 5:00 p.m. (Chicago time) on the last day of
the Inspection Period (the “Approval Date”). Title Company (as defined below)
shall immediately return the entire Deposit to Purchaser upon receipt of any
notice of Termination by Purchaser pursuant to this Section 6.1 (the
“Termination Notice”). Upon Purchaser’s receipt of the refunded Deposit, neither
party shall have any further liabilities or obligations hereunder, except for
those liabilities and obligations that expressly survive a termination of this
Agreement. From and after the Approval Date, Purchaser shall have no further
right to terminate this Agreement pursuant to this Section 6.1.

6.2.       Purchaser’s Undertaking. Purchaser hereby covenants and agrees that
it shall cause all studies, investigations and inspections performed at the Land
or the Improvements to be performed in a manner that does not unreasonably
disturb or disrupt the tenancies or business operations of the tenant(s) at the
Improvements. Purchaser shall not conduct (or cause to be conducted) any
physically intrusive investigation, examination or study of the Land or the
Improvements (any such investigation, examination or study, an “Intrusive
Investigation”) as part of its Basic Project Inspection or otherwise without
obtaining the prior written consent of Seller. In the event Purchaser desires to
conduct (or cause to be conducted) any Intrusive Investigation of the Land or
the Improvements, such as sampling of soils, other media, building materials, or
any other comparable investigation, Purchaser will provide a written scope of
work to Seller describing exactly what procedures Purchaser desires to perform.
Seller may withhold its consent to any Intrusive Investigation of the Land or
the Improvements in its sole discretion. Purchaser and Purchaser’s
Representatives shall, in performing its Basic Project Inspection or any
Intrusive Investigation, comply with the agreed upon procedures and with any and
all laws, ordinances, rules, and regulations applicable to any or all of such
procedures, the Land and the Improvements. Except as otherwise set-forth herein,
neither Purchaser nor Purchaser’s Representatives shall report the results of
the Basic Project Inspection or any Intrusive Investigation to any governmental
or quasi-governmental authority under any circumstances without obtaining
Seller’s express written consent, which consent may be withheld in Seller’s sole
discretion unless required to by law to be disclosed in its capacity as a
contract purchaser. Purchaser and Purchaser’s Representatives shall:
(a) maintain comprehensive general liability (occurrence) insurance in an amount
of not less than $5,000,000 covering any accident arising in connection with the
presence of Purchaser and Purchaser’s Representatives at the Land and the
Improvements and the performance of any investigations, examinations or studies
thereon, and shall deliver a certificate of insurance (in form and substance
reasonably satisfactory to Seller), naming Seller as an additional insured
thereunder, verifying the existence of such coverage to Seller prior to entry
upon the Land or the Improvements;

3 

 

(b) maintain workers’ compensation insurance in accordance with the applicable
laws of the state in which the Land and Improvements are located; and
(c) promptly pay when due any third party costs associated with its Basic
Project Inspection or any Intrusive Investigation. Purchaser shall, at
Purchaser’s sole cost, repair any damage to the Land or the Improvements
resulting from the Basic Project Inspection or any Intrusive Investigation, and,
to the extent Purchaser or Purchaser’s Representatives alter, modify, disturb or
change the condition of the Land or the Improvements as part of the Basic
Project Inspection, any Intrusive Investigation or otherwise, Purchaser shall,
at Purchaser’s sole cost, restore the Land and the Improvements to the condition
in which the same were found before such alteration, modification, disturbance
or change. Purchaser hereby indemnifies, protects, defends and holds Seller,
Seller’s affiliates, their respective partners, shareholders, officers and
directors, and all of their respective successors and assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any and all losses,
damages, claims, causes of action, judgments, damages, costs and expenses,
including, but not limited to, reasonable attorneys’ fees and court costs but
excluding therefrom any loss or damage directly caused by any willful or
negligent act of the Seller or any such Seller Indemnified Parties.
(collectively, “Losses”) that Seller or any Seller Indemnified Party suffers or
incurs as a result of, or in connection with Purchaser’s Basic Project
Inspection or Intrusive Investigation or Purchaser’s or Purchaser’s
Representatives entry upon the Land or the Improvements hereunder. Purchaser’s
undertakings pursuant to this Section 6.2 shall survive a termination of this
Agreement or the Closing for a period of twelve (12) months and shall not be
merged into any instrument of conveyance delivered at Closing.

6.3.       Confidentiality. Except as otherwise expressly set forth in this
Agreement, any and all information or materials which either party, or their
representatives, shall come to know, or possess, pursuant to this Agreement, or
the Property, shall be kept confidential and used exclusively for the purposes
set-forth herein, unless such information or materials are otherwise publicly
known or available (such confidential information and materials, collectively,
the “Transaction Information”). Either party may disclose Transaction
Information: (a) as reasonably necessary and subject to a duty of
confidentiality, to the party’s representatives, in order to assist, and perform
services in connection with the transactions contemplated herein; (b) to the
extent required by any applicable statute, law, regulation or governmental
authority, including any public filing requirement or in connection with an
Audit Letter (hereinafter defined); and (c) in connection with any litigation
that may arise between the parties in connection with the transactions
contemplated by this Agreement. The parties further agree that no publicity or
press release to the general public with respect to this transaction shall be
made by either party without the prior written consent of the other party. The
parties agree that money damages are an insufficient remedy for a breach of this
Section 6.3 and either party shall may seek specific performance and injunctive,
or, other equitable relief, for any such breach of this Section 6.3 in addition
to all other remedies available at law or in equity.. The parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy. Within three (3) business days after any termination of this
Agreement, each party shall promptly return to the other any Documents which
were physically provided, and shall otherwise destroy, and cause any
representative to destroy, any and all Transaction Information in its
possession. Notwithstanding anything to the contrary set forth in this
Agreement, the provisions of this Section 6.3 shall exclude the disclosure of
any Transaction Information which is not kept confidential as the result of, or
in connection with a Data Incident (as defined herein). The provisions of this
Section 6.3 and the Required Disclosures set forth in Section 6.5 shall survive
the termination of this Agreement.

4 

 

6.4.       Rejection of Contracts. Purchaser may elect, in its sole discretion,
to require that Seller, at Seller’s expense, terminate any of the Contracts
other than Brokerage Agreements (as hereinafter defined) and security contracts,
provided that Purchaser notifies Seller of such election in writing on or before
the Approval Date (any such Contracts that Purchaser elects to terminate, the
“Rejected Contracts”); provided, however, that if any Rejected Contract requires
more than sixty (60) days' advance notice of a termination and, therefore, that
Rejected Contract cannot be terminated at, or prior to, Closing, Purchaser shall
nevertheless accept an assignment of that Rejected Contract at Closing, provided
further that Seller shall nevertheless be required to deliver notice of
termination if so elected by Purchaser, even if such Contract cannot be
terminated prior to Closing.

6.5.       Required Disclosures. Seller agrees that Purchaser may publicly
disclose in its filings with the U.S. Securities and Exchange Commission (the
“SEC”) such information regarding the transaction contemplated hereby as
required (or deemed necessary or advisable by Purchaser’s external corporate
counsel or auditors) under applicable U.S. securities law, rules or regulations,
or accounting rules, including without limitation the public filing of a Form
8-K, Form 10-Q or Form 10-K with the SEC within four (4) business days of
entering into this Agreement disclosing the entry into of this Agreement, and
the public filing with the SEC of this Agreement, and such related materials,
relevant thereto.

6.6.       Information and Audit Cooperation. Seller shall, at Purchaser’s
expense, reasonably cooperate with Purchaser, Purchaser’s designated
representative, and/or Purchaser’s independent auditor and provide each access
to the books and records of the Property and all related information regarding
the Property, including, without limitation, three (3) calendar years of audited
books and records of the Property that qualify, comply with, and can be used in
a public offering and or a public filing. Should three (3) calendar years of
audited books and records not be available, then Seller shall supply as many
years of audited books and records that exist, but in no event shall Seller
provide less than one (1) year of audited books and records. If audited
financial statements are not available, Seller shall provide un-audited
operating statements in lieu of audited ones and provide supporting
documentation as requested in order for Purchaser to conduct its own audit. At
the Closing, Seller shall provide to Purchaser a representation letter regarding
the books and records of the Property, in substantially the form of Exhibit I
attached hereto (an “Audit Letter”), in connection with auditing the Property in
accordance with generally accepted auditing standards. At Purchaser’s request,
at any time within one (1) year after the Closing, Seller shall provide
Purchaser with such additional books, records, representation letters, and such
other matters reasonably determined by Purchaser as necessary to satisfy its or
its affiliated parties’ obligations as a real estate investment trust and/or the
requirements (including, without limitations, any regulations) of the Securities
and Exchange Commission. Notwithstanding the foregoing, in the event that
Purchaser requests that Seller provide an Audit Letter, Purchaser agrees to
indemnify, defend, and hold harmless Seller and its Affiliates from and against
all claims, losses, or liabilities arising out of any error or omission, but
excluding any intentional misrepresentation, made by Seller in such Audit
Letter. The provisions of this Section 6.6 shall survive the Closing.

7.       TITLE AND SURVEY MATTERS.

7.1.       Conveyance of Title. At Closing, Seller agrees to deliver to
Purchaser a special warranty deed (“Deed”), in recordable form, conveying the
Land and the Improvements to

5 

 

Purchaser, free and clear of all liens, claims and encumbrances except for the
following items (the “Permitted Exceptions”): (1) taxes not yet due and payable;
(2) those matters that may be approved (or deemed approved) by Purchaser
pursuant to Section 7.4 or Section 10.1; (3) the rights of tenants pursuant to
the Leases; (4) matters arising out of any act of Purchaser or Purchaser’s
Representatives; and (5) local, state and federal laws, ordinances, rules and
regulations, including, but not limited to, zoning ordinances (those liens,
claims, encumbrances and matters referred to in items (1) and (3) - (5) above,
the “Existing Permitted Exceptions”).

7.2.       Title Commitment. Promptly after the receipt of the same (and in any
event within ten (10) days after the Contract Date), Seller shall deliver to
Purchaser a commitment (the “Title Commitment”) issued by First American Title
Insurance Company, National Title Services, Chicago (the “Title Company”), for
an owner’s title insurance policy with respect to the Land (the “Title Policy”),
in the full amount of the Purchase Price, together with copies of all recorded
documents evidencing title exceptions raised in “Schedule B” of such Title
Commitment. It shall be a condition precedent to Purchaser’s obligation to
proceed to Closing that, at Closing, the Title Company shall issue the Title
Policy (or a “marked” Title Commitment) insuring, in the full amount of the
Purchase Price, Purchaser as the fee simple owner of the Land and the
Improvements, subject only to the Permitted Exceptions. If the foregoing
condition precedent fails for any reason other than the actions or omissions of
Purchaser, Purchaser may elect to either (i) proceed to Closing and waive the
failure of such condition or (ii) terminate this Agreement by delivery of
written notice to Seller on or prior to Closing, in which event (i) the Deposit
shall be returned to Purchaser, and (ii) neither party shall have any further
liabilities or obligations hereunder except for those liabilities and
obligations that expressly survive a termination of this Agreement.

7.3.       Survey. Seller has delivered or made available to Purchaser a copy of
an existing survey of the Land and the Improvements (the “Existing Survey”)
together with the Documents. Any updates of the Existing Survey, including, but
not limited to recertification thereof, or any new survey (any such new or
updated survey, an “Updated Survey”) shall be the sole responsibility of
Purchaser.

7.4.       Defects and Cure.

7.4.1.       Purchaser’s Defect Notices. Purchaser shall accept title to the
Land and the Improvements subject to all of the Existing Permitted Exceptions.
If the Updated Survey or the Title Commitment discloses exceptions to title
other than the Existing Permitted Exceptions (such exceptions to title being
referred to as the “Disclosed Exceptions”), then Purchaser shall have until 5:00
p.m. (Chicago time) on the date that is five (5) days prior to the Approval
Date, within which to notify Seller of any such Disclosed Exceptions to which
Purchaser reasonably objects (any such notice, a “Defect Notice”) on the grounds
that such Disclosed Exceptions either (a) render title unmarketable or
uninsurable at regular rates, or (b) materially and adversely affect Purchaser’s
intended use of the Property or the value of the Property. Within two (2) days
after receipt of the Defect Notice but in no event later than the Approval Date,
Seller shall deliver to Purchaser a Seller’s Response Notice (as defined below)
with respect to the Defect Notice that Purchaser delivers to Seller pursuant to
the preceding sentence. Notwithstanding anything contained herein to the
contrary, Purchaser shall have no right to object to any matters disclosed by
the Updated Survey or the Title Commitment (or any further updates to either of
the foregoing) unless Purchaser delivers a Defect Notice with respect

6 

 

to the Title Commitment and/or the Updated Survey, as the case may be, at least
two (2) days prior to the Approval Date. Any exceptions to title (other than the
Existing Permitted Exceptions and the Disclosed Exceptions) that arise between
the effective date of the Title Commitment or the Updated Survey, as the case
may be, and the Closing are referred to herein as “New Defects.” On the express
condition that Purchaser has timely delivered a Defect Notice with respect to
the original Title Commitment or the Updated Survey, as the case may be,
Purchaser shall have five (5) business days after its receipt of written notice
or updated title evidence reflecting any New Defects within which to notify
Seller in writing of any such New Defects to which Purchaser reasonably objects
on the grounds that such New Defects either (x) render title unmarketable or
uninsurable at regular rates or (y) materially and adversely affect Purchaser’s
intended use of the Property or the value of the Property.

7.4.2.       Seller’s Response Notices. Seller shall be obligated to cure and
remove (or procure title insurance over) all of the following classes of New
Defects and Disclosed Exceptions (“Mandatory Cure Items”), if any: (a) the liens
of any mortgage, trust deed or deed of trust evidencing an indebtedness owed by
Seller; (b) tax liens for delinquent ad valorem real estate taxes; (c) mechanics
liens pursuant to a written agreement either between (x) the claimant (the
“Contract Claimant”) and Seller or its employees, officers or managing agents
(the “Seller Parties”) or (y) the Contract Claimant and any other contractor,
materialman or supplier with which Seller or the Seller Parties have a written
agreement; and (d) broker’s liens pursuant to a written agreement between the
broker and Seller or any Seller Parties. Seller may elect, in its sole
discretion, to cure and remove any Disclosed Exception or New Defect identified
by Purchaser in a Defect Notice by delivering written notice to Purchaser (a
“Seller’s Response Notice”), indicating that Seller has elected to cure and
remove any such matters (any such matters that Seller elects to cure and remove,
“Seller Cure Items”) not later than the Closing. Seller shall have until Closing
to cure and remove (or procure title insurance over) any Seller Cure Items, and,
Seller may delay Closing by up to ten (10) business days in order to cure and
remove (or procure title insurance over) any such Seller Cure Items. If Seller
fails to provide a Seller’s Response Notice, Seller shall be deemed to have
delivered a Seller’s Response Notice electing not to cure and remove any New
Defects or Disclosed Exceptions identified by Purchaser in the applicable Defect
Notice. If Seller elects (or is deemed to elect) not to cure and remove any
Disclosed Exceptions or New Defects, Purchaser may elect, in its sole discretion
and as its sole remedy hereunder, at law or in equity, by delivery of written
notice to Seller not later than the first to occur of (a) the date that is five
(5) business days after Purchaser’s receipt (or deemed receipt) of a Seller’s
Response Notice; or (b) Closing, to either (1) proceed to Closing and accept
title to the Land and the Improvements, subject to those Disclosed Exceptions or
New Defects, as the case may be, that Seller has refused (or is deemed to have
refused) to cure or remove, without deduction or offset against the Purchase
Price or (2) terminate this Agreement, in which event the Deposit shall be
returned to Purchaser and neither party shall have any further liabilities or
obligations pursuant to this Agreement except those liabilities or obligations
that expressly survive termination of this Agreement. If Purchaser fails to
timely notify Seller of its election pursuant to the preceding sentence,
Purchaser shall be deemed to have elected alternative (1).

7.4.3.       Title Cure Provisions. If, on or prior to Closing, Seller fails to
cure and remove (or procure title insurance over) each Disclosed Exception or
New Defect (other than Mandatory Cure Items), as the case may be, that Seller
agreed to cure (pursuant to a Seller’s

7 

 

Response Notice), Purchaser may, at its option and as its sole remedy hereunder,
at law or in equity, either (i) terminate this Agreement by written notice to
Seller on or prior to Closing, in which event the Deposit shall be returned to
Purchaser and this Agreement, without further action of the parties, shall
become null and void and neither party shall have any further liabilities or
obligations under this Agreement except for those liabilities or obligations
which expressly survive termination of this Agreement; or (ii) elect to
consummate the Closing and accept title to the Land and Improvements subject to
all those Disclosed Exceptions or New Defects that Seller has failed to cure or
remove (in which event, all such exceptions to title shall be deemed Permitted
Exceptions), without deduction or offset against the Purchase Price. If
Purchaser fails to make either such election, Purchaser shall be deemed to have
elected option (ii). If Seller fails to cure and remove (whether by endorsement
or otherwise, in either case, subject to Seller’s good faith and reasonable
discretion) any Mandatory Cure Items on or prior to Closing, Purchaser may, at
its option and by delivery of written notice to Seller on or prior to Closing,
either (a) terminate this Agreement, in which event the Deposit shall be
returned to Purchaser and this Agreement, without further action of the parties,
shall become null and void and neither party shall have any further liabilities
or obligations under this Agreement except for those liabilities and obligations
which expressly survive a termination of this Agreement, or (b) proceed to close
with title to the Land and Improvements as it then is with the right to deduct
from the Purchase Price the liquidated amount reasonably necessary to cure and
remove (by endorsement or otherwise), as mutually and reasonably determined by
Purchaser and Seller, those Mandatory Cure Items that Seller fails to cure and
remove.

8.       SELLER’S REPRESENTATIONS.

8.1.       Seller’s Representations. Seller represents and warrants to Purchaser
that the following matters are true as of the Contract Date, in all material
respects, except as otherwise set-forth on Exhibit D attached hereto and made a
part hereof.

8.1.1.       Litigation. To Seller’s knowledge, there is no anticipated, pending
or threatened litigation or governmental proceedings against Seller or the
Property that, if such litigation or proceedings were to result in a final
determination against Seller or the Property, would result in any material
encumbrance upon the Property, or would materially affect the validity or
enforceability of this Agreement or the performance of Seller under this
Agreement.

8.1.2.       United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

8.1.3.       Condemnation. To Seller’s knowledge, there is no pending or
contemplated condemnation or other governmental taking proceedings affecting all
or any part of the Land and the Improvements.

8.1.4.       Environmental Matters. To Seller’s knowledge and except as
disclosed in the Environmental Reports provided to Purchaser, as listed on
Exhibit C, Seller has received no written notification from any governmental
authority having jurisdiction over the Property, that (x) all or some portion of
the Land and the Improvements violates any Environmental Laws (as hereinafter
defined); or (y) any Hazardous Substances (as hereinafter

8 

 

defined) have been stored or generated at, released or discharged from or are
present upon the Land and the Improvements, except in the ordinary course of
business and in accordance with all Environmental Laws. As used herein,
“Hazardous Substances” means all hazardous or toxic materials, substances,
pollutants, contaminants, or wastes currently identified as a hazardous
substance or waste in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (commonly known as “CERCLA”), as amended, the Superfund
Amendments and Reauthorization Act (commonly known as “SARA”), the Resource
Conservation and Recovery Act (commonly known as “RCRA”), or any other
Environmental Laws, including without limitation any federal, state or local
legislation or ordinances applicable to the Land or the Improvements. As used
herein, the term “Environmental Laws” shall mean all federal, state and local
environmental laws, rules, statutes, directives, binding written
interpretations, binding written policies, ordinances and regulations issued by
any governmental authority and in effect as of the date of this Agreement with
respect to or which otherwise pertain to or affect the Land or the Improvements,
or any portion thereof, the use, ownership, occupancy or operation of the Land
or the Improvements, or any portion thereof, or any owner of the Land, and as
the same have been amended, modified or supplemented from time to time prior to
the date of this Agreement, including but not limited to CERCLA, the Hazardous
Substances Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon and Indoor Air
Quality Research Act (42 U.S.C. § 7401 note, et seq.), SARA, comparable state
and local laws, and any and all rules and regulations which have become
effective prior to the date of this Agreement under any and all of the
aforementioned laws.

8.1.5.       Due Authorization; Conflict. Seller is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is qualified to do business in and is in good standing under the
laws of the State of Indiana. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and has taken, or will take prior to Closing, all
necessary action to authorize the execution, delivery and performance of this
Agreement and such other agreements, instruments and documents. The individuals
executing this Agreement and all other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto on behalf of
Seller are and shall be duly authorized to sign the same on Seller’s behalf and
to bind Seller thereto. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement are not prohibited by, and will not
conflict with, constitute grounds for termination of, or result in the breach
of, any of the agreements or instruments to which Seller is now party or by
which it is bound, or any order, rule or regulation of any court or other
governmental agency or official.

8.1.6.       Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy,

9 

 

insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

8.1.7.       Leases. Copies of all Leases in effect as of the Contract Date (the
“Existing Leases”), and all amendments thereto and guaranties thereof, if any,
have been furnished by Seller to Purchaser and the copies so provided are true
and complete. A true and complete list of all Existing Leases is shown on the
rent roll attached hereto as Exhibit J. The Existing Leases have not been
amended, modified or terminated (except for any amendments delivered to
Purchaser pursuant to this Section 8.1.7). To Seller’s knowledge, (i) the
Existing Leases are presently in full force and effect without any material
default thereunder by the applicable tenant; (ii) no tenant has prepaid rent by
more than 30 days in advance; (iii) any tenant improvements that Seller, as
landlord, is obligated to complete, prior to the date hereof and pursuant to any
Existing Lease, has been completed and accepted by the applicable tenant; and
(iv) no tenant has notified Seller, as landlord, in writing, of any default by
Seller pursuant to an Existing Lease that remains uncured.

8.1.8.       Contracts. To Seller’s knowledge, Seller is not party to any
service contracts, management contracts or other agreements that are binding
upon the Land and the Improvements other than the Contracts. A true, correct and
complete list of all Contracts is attached hereto as Exhibit K.

8.1.9.       Bankruptcy Matters. Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of substantially all of its assets, suffered
the attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

8.1.10.       No Brokers. To Seller’s knowledge, Seller has delivered or made
available as Documents true and complete copies of any and all listing
agreements, brokerage agreements, Leases or other comparable agreements
(collectively, “Brokerage Agreements”) into which Seller has entered in
connection with the Property, and pursuant to which a leasing commission or
finder’s fee may be payable subsequent to Closing.

8.1.11.       Employees. Seller has no employees at the Property.

8.1.12.       Financial Statements. To Seller’s knowledge, any and all financial
statements and information provided by Seller pursuant to Section 6.6 of this
Agreement, are true, correct and complete, in all material respects.

8.1.13.       Patriot Act. Neither Seller nor any person, group, entity or
nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any law

10 

 

that is enforced or administered by the Office of Foreign Assets Control, and
Seller is not engaging in the transaction contemplated under this Agreement,
directly or indirectly, on behalf of, or instigating or facilitating such
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation. Seller is not engaging in the transaction contemplated under
this Agreement, directly or indirectly, in violation of any laws relating to
drug trafficking, money laundering or predicate crimes to money laundering. None
of the funds of Seller have been or will be derived from any unlawful activity
with the result that the investment of direct or indirect equity owners in
Seller is prohibited by law or that the transaction contemplated under this
Agreement is or will be in violation of law. Seller has and will continue to
implement procedures, and has consistently and will continue to consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times prior to Closing.

8.1.14.       Intentionally Deleted.

8.1.15.       Re-Zoning. Seller is not a party to, nor does Seller have any
actual knowledge of, any threatened proceeding for the rezoning of the Property
or any portion thereof, or the taking of any other action by governmental
authorities that would have a material adverse impact on the value of the
Property or use thereof

8.1.16.       Compliance with Laws and Codes. Seller has not received any
written notice advising or alleging that, and Seller has no actual knowledge
that, the entirety of the Property (including the Improvements), and the use and
operation thereof, are not in compliance with all applicable municipal and other
governmental laws, ordinances, rules, regulations, codes (including
Environmental Laws, as hereinafter defined), licenses, permits and
authorizations.

8.1.17.       Real Estate Taxes. There is not now pending, and Seller agrees
that it will not, without the prior written consent of Purchaser (which consent
will not be unreasonably withheld or delayed), institute prior to the Closing
Date, any proceeding or application for a reduction in the real estate tax
assessment of the Property or any other relief for any tax year. To Seller’s
knowledge, no assessments or special assessments for public improvements or
otherwise have been levied or are now affecting the Property. Seller has
received no written notice of: (i) any pending or threatened special assessments
affecting the Property; or (ii) any contemplated improvement affecting the
Property that may result in special assessments affecting the Property. There
are no monies owed by the Seller to any governmental agency for water charges,
sewer rents, vault taxes or any other such charges relating to the Property.

8.2.       Seller’s Knowledge. All references in this Agreement to “Seller’s
knowledge,” “Seller’s actual knowledge” or words of similar import shall refer
only to the actual (as opposed to deemed, imputed or constructive) knowledge of
(i) Scott McGregor who is familiar with the Property in his capacity as Senior
Investment Officer for First Industrial Realty Trust, Inc. (“FR”) responsible
for the disposition of the Property; and (ii) Dan Meador who is familiar with
the Property in his capacity as the Senior Regional Director of FR as the
Property is located in his region which includes the State of Indiana, in each
case without inquiry and, notwithstanding any

11 

 

fact or circumstance to the contrary, shall not be construed to refer to the
knowledge of any other person or entity.

8.3.       Limitations. The representations, warranties and covenants of Seller
to Purchaser contained in this Agreement, as they may be as modified by the
Approval Date Certificate (as hereinafter defined) and the Closing Date
Certificate, as hereinafter defined (the “Seller Representations”), shall
survive the Closing Date and the delivery of the Deed for a period of nine (9)
months (the “Survival Period”). No claim for a breach of any Seller
Representation, or the failure or default of a covenant or agreement of Seller
that survives Closing, shall be actionable or payable unless (a) the breach in
question results from, or is based on, a condition, state of facts or other
matter which was not disclosed to, or known by, Purchaser prior to Closing, (b)
the valid claims for all such breaches collectively aggregate more than
Twenty-Five Thousand and No/100 Dollars ($25,000.00), in which event the full
amount of such claims shall be actionable, and (c) written notice containing a
description of the specific nature of such breach shall have been delivered by
Purchaser to Seller prior to the expiration of said nine (9) month survival
period, and an action with respect to such breach(es) shall have been commenced
by Purchaser against Seller within one (1) year after Closing. Notwithstanding
anything contained herein to the contrary, the maximum amount that Purchaser
shall be entitled to collect from Seller in connection with all suits,
litigation or administrative proceedings resulting from all breaches by Seller
of any Seller Representations or any covenants of Seller shall in no event
exceed Two Hundred Fifty Thousand and NO/100 Dollars ($250,000.00) in the
aggregate. If Purchaser is notified in any Document actually delivered pursuant
to Section 5, or in writing by Seller, or otherwise becomes aware (which
awareness shall be deemed to have occurred if and to the extent that Purchaser
is provided with access to books, records, Documents or other materials that
directly contradict a Seller Representation), that any Seller Representation
made by Seller is not true or correct as of the Contract Date, or that such
Seller Representation is not true or correct on or before the Closing, or is
notified in any Document, or in writing by Seller, or otherwise becomes aware
(which awareness shall be deemed to have occurred if and to the extent that
Purchaser is provided with access to books, records, Documents or other written
material that directly indicates a covenant of Seller has not been satisfied),
that Seller has failed to perform any covenant and agreement herein contained
and Purchaser shall nevertheless acquire the Property notwithstanding such fact,
Purchaser shall not be entitled to commence any action after Closing to recover
damages from Seller due to such Seller Representation(s) failing to be true or
correct (and Purchaser shall not be entitled to rely on such Seller
Representation), or such covenant(s) and agreement(s) having failed to be
performed by Seller.

8.4.       Representation Condition. It shall be a condition precedent to
Purchaser’s obligation to proceed to Closing that (1) all of the Seller
Representations that were true and correct, in all material respects, as of the
Contract Date remain true and correct in all material respects as of the
Approval Date; and (2) that all of the Seller Representations that were true and
correct, in all material respects, as of the Approval Date remain true and
correct in all material respects as of the Closing Date (the “Representation
Condition”). For purposes of determining those Seller Representations that
remain true and correct, in all material respects, as of the Approval Date,
Seller shall deliver to Purchaser, on or prior to the Approval Date, a
certificate certifying that all of the Seller Representations made as of the
Contract Date remain true and correct as of the Approval Date, in any and all
material respects (the “Approval Date Certificate”), and specifying therein any
information of which Seller is aware that modifies or reasonably could change
the accuracy of

12 

 

any Seller Representation prior to Closing. If Seller fails to provide an
Approval Date Certificate, Seller shall be deemed to have certified (subject to
the limitations hereinafter set forth) that all of the Seller Representations
hereunder remain true and correct, in all material respects, as of the Approval
Date. The representations, warranties and certifications contained in such
Approval Date Certificate, whether provided or deemed provided, shall be made by
Seller to the standard of knowledge, if any, contained herein for the applicable
representations, warranties or certifications and subject to all of the terms,
conditions and limitations contained in Sections 8.2 and 8.3 of this Agreement.
If the Approval Date Certificate indicates that any Seller Representations are
not true and correct, in all material respects, as of the Approval Date (or were
not true and correct, in all material respects, as of the Contract Date, or will
likely not be true or accurate, in all material respects, as of the Closing
Date), or if Purchaser otherwise determines or becomes aware, prior to the
Approval Date, that any Seller Representations are untrue or inaccurate, in any
material respect, Purchaser may, in its sole discretion and as its sole and
exclusive remedy hereunder, at law or in equity, elect either to (a) terminate
this Agreement by delivery of written notice to Seller not later than the
Approval Date, whereupon the Deposit shall be promptly returned to Purchaser,
and neither party shall have any further liability hereunder, except for those
liabilities that expressly survive a termination of this Agreement; or (b)
proceed to Closing and accept the untruth or inaccuracy of the applicable Seller
Representations with no further right to terminate the Agreement (or pursue any
other right or remedy) on the basis of the untruth or inaccuracy thereof. If any
Seller Representation is untrue or inaccurate in any material respect and
Purchaser becomes aware of such untruth or inaccuracy prior to Closing,
Purchaser may elect, in its sole discretion and as its sole remedy hereunder, at
law or in equity, either to (i) terminate this Agreement by delivery of written
notice to Seller on or prior to Closing (or the Approval Date to the extent
Purchaser becomes aware of such untruth or inaccuracy on or prior to the
Approval Date), whereupon the Deposit shall be promptly returned to Purchaser
and neither party shall have any further liability hereunder, except for those
liabilities that expressly survive a termination of this Agreement; or (ii)
proceed to Closing and accept the untruth or inaccuracy of such Seller
Representation with no further right to terminate the Agreement (or pursue any
other right or remedy) on the basis of the untruth or inaccuracy thereof.
Notwithstanding anything to the contrary set forth in this Agreement, any
misrepresentation or omission made by Seller with the intent and Purpose to
mislead Purchaser, or any Seller fraud, shall not be subject to any monetary
limitation or survival period of this Agreement and Purchaser retains all rights
with respect thereto. Further, if Purchaser shall exercise any right provided
under this Agreement to terminate this Agreement as a result of or due to any
willful act or omission by Seller, then as an additional remedy, Seller shall
reimburse all of Purchaser’s reasonably and documented out-of-pocket costs in an
amount up to Thirty Thousand and No/100 Dollars ($30,000.00), as a one-time lump
sum payment of liquidated damages delivered concurrently with the Deposit.

9.       PURCHASER’S COVENANTS AND REPRESENTATIONS.

Effective as of the execution of this Agreement, Purchaser hereby covenants with
Seller, and represents and warrants to Seller, as follows:

9.1.       1031 Exchange. Purchaser recognizes and understands that this
transaction may be part of a contemplated “like kind” exchange for Seller under
§1031 of the Internal Revenue Code (the “Exchange”). As such, Purchaser agrees
to cooperate with Seller in effectuating the Exchange, which cooperation may
include the execution of documents, reasonable delays of the Closing (which
delays shall not exceed thirty (30) days) and the taking of other reasonable
action, as

13 

 

is necessary in the opinion of Seller, to accomplish the Exchange; provided,
however, that Purchaser shall not be required to assume any additional expense
or liability in connection with, or as part of its cooperation with, the
Exchange. The covenant contained in this Section 9.1 shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.

9.2.       Due Authorization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland. Purchaser
has full power to execute, deliver and carry out the terms and provisions of
this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Purchaser pursuant hereto, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents. The
individuals executing this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Purchaser pursuant hereto
on behalf of Purchaser are and shall be duly authorized to sign the same on
Purchaser’s behalf and to bind Purchaser thereto.

9.3.       Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by
Purchaser pursuant hereto have been, or on the Closing Date will have been,
executed by Purchaser or on behalf of Purchaser, and when so executed, are and
shall be legal, valid, and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the rights of creditors generally and, as to enforceability, the
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

9.4.       No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by this Agreement is not prohibited by, and will not
conflict with, constitute grounds for termination of, or result in the breach of
any of the agreements or instruments to which Purchaser is now party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official.

10.       ACTIONS AFTER THE CONTRACT DATE. The parties covenant to do the
following through the Closing Date:

10.1.       Title. From and after the Approval Date, Seller shall not make any
change to the condition of title to either or both of the Land and the
Improvements that would change the condition of title approved or deemed
approved by Purchaser pursuant to Section 7.4, except as required by law or by
Section 7.4, or with Purchaser’s advance written consent, which consent may be
withheld in Purchaser’s reasonable discretion. From and after the Approval Date,
and except with respect to normal leasing activities at the Land and the
Improvements (in accordance with Section 10.3 below), Seller shall not sell, or
assign or create any right, title or interest in, any or all of the Land, the
Improvements and any part of either of them, or create any lien, encumbrance or
charge thereon, without the prior written consent of Purchaser, which consent
may be withheld in Purchaser’s reasonable discretion.

10.2.       Maintenance and Operation of Property. Seller shall (a) maintain the
Land and the Improvements in substantially its current condition (normal wear
and tear and damage by casualty excepted); (b) shall maintain existing insurance
coverage in full force and effect, to the

14 

 

extent required under the Existing Leases; and (c) operate and maintain the Land
and the Improvements in the ordinary course of Seller’s business; provided,
however, except as otherwise set forth herein, or expressly required under any
Existing Lease or Contract, Seller shall have no obligation to commence any
capital repairs, replacements or improvements to the Improvements or otherwise
expend any monies for repairs at the Improvements, but excepting therefrom the
completion of any Improvement or capital expenditure (1) voluntarily undertaken
by Seller or agreed to between Seller and any tenant under an Existing Lease
prior to the Contract Date, or commenced during the term of this Agreement, and
(2) required in case of an emergency. From and after the Approval Date, and
except with respect to normal leasing activities at the Land and the
Improvements (in accordance with Section 10.3 below), Seller shall not enter
into any new contract or agreement with respect to the ownership and operation
of the Land and the Improvements; or, make application to any governmental
entity for any Approvals or any change in the zoning, affecting the Property,
that would be binding on Purchaser or the Property after Closing, without
Purchaser’s prior written approval (which approval may be withheld in
Purchaser’s sole discretion).

10.3.       Leasing Activities. Notwithstanding anything contained herein to the
contrary, Seller may, in its sole discretion, execute and enter into any new
lease, license or occupancy agreement for all or some portion of the Land and
the Improvements, including, without limitation, any amendment, renewal,
expansion or modification to, or termination of, any Existing Lease (all of the
foregoing, a “New Lease”) on or prior to the Approval Date provided that Seller
provides a complete copy to Purchaser of such New Lease on or prior to the
Approval Date. From and after the Approval Date, Seller shall not enter into any
New Lease unless Seller obtains Purchaser’s advance written consent to such New
Lease, which consent may be withheld in Purchaser’s sole discretion, but which
consent shall be deemed automatically given if Purchaser fails to respond within
three (3) days after Seller makes a written request for same. New Leases shall
not include, and Seller shall be free to execute and enter into at any time, any
amendments, modifications, renewals or expansions of any Existing Lease pursuant
to the terms of such Existing Lease.

10.4.       Leasing Expenses. At Closing, Purchaser shall reimburse Seller for
any and all New Lease Expenses (as hereinafter defined) to the extent that the
same have been paid by Seller prior to Closing. In addition, at Closing,
Purchaser shall expressly assume and accept, in writing, Seller’s obligations to
pay when due any New Lease Expenses unpaid as of the Closing. “New Lease
Expenses” shall mean, collectively, any and all commissions and fees or costs
and expenses (including tenant improvement costs) arising out of or in
connection with either or both of (i) any extension, renewal or expansion of any
Existing Lease exercised between the Contract Date and the Closing Date and (ii)
any New Lease. New Lease Expenses shall include, without limitation,
(a) brokerage commissions and fees to effect any such leasing transaction,
(b) expenses incurred for repairs and tenant improvements, and (c) reasonable
legal fees for services in connection with the preparation of documents and
other services rendered in connection with the effectuation of the leasing
transaction. Commissions of leasing and rental agents and tenant improvement
allowances for any Existing Leases relating to the base lease term or any
renewal term that is elected or with respect to which an option is exercised, as
the case may be, prior to the Contract Date shall be paid in full at or prior to
Closing by Seller, without contribution or proration from Purchaser (any such
commissions or tenant improvements allowances, “Seller’s Commissions”).
Commissions of leasing and rental agents and tenant improvement allowances for
(x) any renewals (other than renewals elected or with respect to which an option
is exercised prior to the Contract Date) or

15 

 

expansions of any Existing Lease, and (y) any New Leases shall be the sole
responsibility of Purchaser, without contribution or proration from Seller (any
such commissions or tenant improvements allowances, “Purchaser’s Commissions”).
Seller hereby indemnifies, protects, defends and holds Purchaser, and its
successors and assigns (the “Purchaser’s Indemnified Parties”), harmless from
and against any and all Losses that any or all of Purchaser and any Purchaser’s
Indemnified Parties actually suffer and incur as a result of the failure by
Seller to timely pay or discharge any of the Seller’s Commissions. Purchaser
hereby indemnifies, protects, defends and holds Seller and the Seller
Indemnified Parties harmless from and against all Losses that any or all of
Seller and the Seller Indemnified Parties actually suffer or incur as a result
of the failure by Purchaser to timely pay or discharge any of the Purchaser’s
Commissions or any New Lease Expenses. The terms of this Section 10.4 shall
survive the Closing and the delivery of any conveyance documentation.

10.5.       Lease Enforcement. Prior to the Closing Date, Seller shall have the
right, but not the obligation, to reasonably enforce the rights and remedies of
the landlord under any Existing Lease or New Lease, by summary proceedings or
otherwise, and to apply all or any portion of any security deposit then held by
Seller toward any loss or damage incurred by Seller by reason of any defaults by
tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Purchaser under this Agreement in any manner. Seller agrees to
provide reasonable and timely prior written notice of any lease enforcement
action which Seller takes prior to Closing in connection with the Existing Lease
or a New Lease.

10.6.       Estoppel Certificates. Seller shall use reasonable efforts to obtain
and deliver to Purchaser estoppel certificates from all tenants or occupants of
the Land and the Improvements, which estoppel certificates shall be without
material and adverse modification to the form of estoppel certificate attached
as Exhibit E hereto or such form as is required by the applicable tenant’s lease
(each estoppel certificate satisfying such criteria, a “Conforming Estoppel”).
It shall be a condition precedent to Purchaser’s obligation to proceed to close
hereunder that, at least three (3) business days prior to the Closing, Seller
delivers to Purchaser a Conforming Estoppel from all of the tenants. If Seller
fails to timely deliver to Purchaser Conforming Estoppels from all of the
tenants, Purchaser may either (i) proceed to Closing and waive the condition
precedent related to the delivery of a sufficient number of Conforming
Estoppels, or (ii) terminate this Agreement by delivery of written notice to
Seller on or before the Closing, in which event the Deposit shall immediately be
returned to Purchaser, and neither party shall have any further liabilities or
obligations hereunder except those liabilities and obligations that expressly
survive a termination of this Agreement. If Seller delivers to Purchaser, or
Purchaser otherwise receives, an estoppel certificate from a tenant under a
Lease more than three (3) business days prior to Approval Date, but Purchaser
fails to notify Seller, in writing and on or before the Approval Date, that such
estoppel certificate does not constitute a Conforming Estoppel, Purchaser shall
be deemed to have accepted such estoppel certificate as a Conforming Estoppel
for all relevant purposes under this Agreement.

10.7.       SNDA. After the Approval Date, unless Purchaser terminates this
Agreement pursuant to Section 6.1, Seller shall deliver to each tenant under the
Leases an SNDA in the form requested by Purchaser's lender with a request that
such tenant execute and deliver the SNDA to Purchaser at or prior to the Closing
Date, and Seller shall use good faith efforts (without obligation either to
obtain or negotiate the SNDAs) to obtain the original SNDAs from the tenants

16 

 

and deliver them to Purchaser at Closing. Receipt of an SNDA from some or all of
the tenants is not a Condition Precedent to Closing and the failure by Seller to
obtain and SNDA for some or all of the tenants does not entitle Purchaser to
terminate this Agreement or constitute a default by Seller or the failure of a
Condition Precedent. Seller is merely requesting the SNDAs from the tenants as
an accommodation to Purchaser without obligation to obtain the same.

11.       PROPERTY SOLD “AS IS”.

11.1.       Except as is otherwise expressly provided in this Agreement, Seller
hereby specifically disclaims any warranty (oral or written) concerning: (i) the
nature and condition of the Property and the suitability thereof for any and all
activities and uses that Purchaser elects to conduct thereon; (ii) the manner,
construction, condition and state of repair or lack of repair of the
Improvements; (iii) the compliance of the Land and the Improvements or their
operation with any laws, rules, ordinances or regulations of any government or
other body; and (iv) any other matter whatsoever except as expressly set forth
in this Agreement. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON A STRICTLY “AS IS”
“WHERE IS” BASIS AS OF THE CLOSING DATE, AND SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO.

11.2.       PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON
(AND SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES
MADE BY OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER, EXCEPT FOR
THOSE PARTICULAR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS
AGREEMENT. FURTHER, PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND
ASSIGNS, HEREBY RELEASES SELLER FROM, AND WAIVES, ANY AND ALL CLAIMS AND
LIABILITIES AGAINST SELLER FOR, RELATED TO, OR IN CONNECTION WITH, ANY
ENVIRONMENTAL OR PHYSICAL CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY
MATTER OR SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY),
INCLUDING, BUT NOT LIMITED TO, CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY
MANNER WHATSOEVER) ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES
LOCATED IN, AT, ABOUT OR UNDER THE PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES
OF ACTION (ACTUAL OR THREATENED) BASED UPON, IN CONNECTION WITH, OR ARISING OUT
OF, CERCLA, AS AMENDED BY SARA, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME,
RCRA, OR ANY OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE
BASED STATUTORY, REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO
ENVIRONMENTAL MATTERS OR LIABILITY WITH RESPECT TO, OR AFFECTING, THE PROPERTY.
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND

17 

 

ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OF, OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO, ANY HAZARDOUS OR TOXIC SUBSTANCES
ON OR DISCHARGED FROM THE LAND OR THE IMPROVEMENTS, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY, OR ON BEHALF OF, SELLER, ITS
AGENTS AND EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS AND
WARRANTIES OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER, AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. PURCHASER AGREES THAT,
SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER
ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING,
SUCH CLEANUP, REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF, AND SHALL
BE PERFORMED AT THE SOLE COST AND EXPENSE OF, PURCHASER.

11.3.       PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND
OTHER PROVISIONS CONTAINED IN THIS SECTION 11 WERE A MATERIAL FACTOR IN SELLER’S
ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS UNWILLING TO SELL THE
PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED AS EXPRESSLY SET FORTH ABOVE.
PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT
THEREOF. THE TERMS AND CONDITIONS OF THIS SECTION 11 WILL EXPRESSLY SURVIVE THE
CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS, AND WILL
BE INCORPORATED INTO THE DEED.

12.       CONDITIONS PRECEDENT TO CLOSING.

12.1.       Purchaser Conditions Precedent. The obligations of Purchaser to pay
the Purchase Price and close the transaction contemplated herein are subject to
the following conditions precedent (the “Purchaser Conditions Precedent”):

18 

 

12.1.1.       Representations and Warranties. Subject to the terms of Section
8.4, as of the Closing Date, the representations and warranties made by Seller
to Purchaser as of the Contract Date and the Approval Date, shall be materially
true, accurate and correct in all material respects, as if specifically remade
at that time.

12.1.2.       Physical Condition. The physical condition of the Land and
Improvements shall be substantially the same on the Closing Date as on the
Approval Date, reasonable wear and tear excepted.

12.1.3.       Title. At Closing, the Title Company shall issue the Title Policy
to Purchaser insuring Purchaser as the fee simple owner of the Land and the
Improvements for the full amount of the Purchase Price.

12.1.4.       Delivery of Closing Documents. Seller shall have delivered each of
the documents required to be delivered under Section 13 of this Agreement.

12.1.5.       Tenant Estoppel. Purchaser shall have received the Conforming
Estoppels from all of the tenants.

12.1.6.       Financial Statements; Seller shall have complied with the
provisions of Section 6.6, and Seller shall be prepared to deliver an Audit
Letter in the form of Exhibit I attached hereto, for use in connection with
Purchaser’s public filings.

13.       SELLER’S CLOSING DELIVERIES.

At Closing (or such other times as may be specified below), Seller shall deliver
or cause to be delivered to Purchaser the following:

13.1.       Deed. A Deed, executed by Seller, and in recordable form, conveying
the Land and Improvements to Purchaser, subject to the Permitted Exceptions.

13.2.       Assignment of Leases. Two (2) duly executed counterparts of an
Assignment and Assumption of Leases (the “Assignment of Leases”) in the form
attached hereto as Exhibit F.

13.3.       Assignment of Contracts. Two (2) duly executed counterparts of an
Assignment and Assumption of Contracts and Intangibles (an “Assignment of
Contracts”) in the form attached hereto as Exhibit G.

13.4.       Bill of Sale. Two (2) duly executed originals of a Bill of Sale (the
“Bill of Sale”) in the form attached hereto as Exhibit H.

13.5.       Keys. Keys to all locks located in the Improvements.

13.6.       Affidavit of Title. An affidavit of title (or comparable “no lien”
statement), in form and substance reasonably acceptable to the Title Company.

19 

 

13.7.       Closing Statement. Two (2) duly executed counterparts of a closing
statement (the “Closing Statement”) conforming to the proration and other
relevant provisions of this Agreement, which Closing Statement shall be in a
form mutually and reasonably agreed upon by Seller and Purchaser.

13.8.       Entity Transfer Certificate. Entity Transfer Certification
confirming that Seller is a “United States Person” within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended.

13.9.       Letter of Credit. If applicable, with respect to any security
deposits that are letters of credit, Seller shall, if the same are held by
Seller, (a) deliver to Purchaser at the Closing such letters of credit,
(b) execute and deliver such other instruments as the issuers of such letters of
credit shall reasonably require, and (c) cooperate with Purchaser to change the
named beneficiary under such letters of credit to Purchaser, so long as Seller
does not incur any additional liability or expense in connection therewith.

13.10.       Notices to Tenants. Notices to each of the tenants under the
Leases, notifying them of the sale of the Land and Improvements and directing
them to pay all future rent as Purchaser may direct.

13.11.       Estoppel Certificates. The Conforming Estoppels received by Seller
pursuant to Section 10.6 above.

13.12.       Leases. Originals or certified copies of the Leases, which
certification shall be made, to Seller’s knowledge, subject to all of the terms,
conditions and limitations of Sections 8.2 and 8.3 and an updated rent roll for
all Leases prepared in the ordinary course of business and without certification
dated within five (5) days of the date of Closing.

13.13.       Closing Date Certificate. For purposes of determining whether the
Representation Condition has been satisfied, Seller shall deliver to Purchaser
at Closing a certificate (the “Closing Date Certificate”) certifying that all of
the Seller Representations that were true and correct, in all material respects,
as of the Contract Date and Approval Date (as reflected in the Approval Date
Certificate) remain true and correct, as of the Closing Date and in all material
respects, except for changes and qualifications specified in such Closing Date
Certificate, such that the Closing Date Certificate is true and accurate in all
material respects. The representations, warranties and certifications contained
in the Closing Date Certificate shall be made by Seller to the same standard of
knowledge, contained herein for the applicable representations, warranties or
certifications and subject to all of the terms, conditions and limitations
contained in Sections 8.2 and 8.3 of this Agreement. Subject to and in
accordance with the provisions of Section 8.4, if, as of the Closing, the
Representation Condition is not fulfilled for any reason or any Seller
Representations are not true and correct, in any material respect, Purchaser
may, in its sole discretion and as its sole remedy, hereunder, at law or in
equity, elect either to (a) terminate this Agreement by delivery of written
notice to Seller not later than the Closing Date, whereupon the Deposit shall be
returned to Purchaser and neither party shall have any further liability
hereunder except for those liabilities that expressly survive a termination of
this Agreement; or (b) proceed to Closing and waive the failure of the
Representation Condition.

20 

 

13.14.       Other Documents. Any other documents reasonably required by the
Title Company or Purchaser's lender to effectuate the transaction contemplated
hereunder.

14.       PURCHASER’S CLOSING DELIVERIES.

At Closing (or at such other times as may be specified below), Purchaser shall
deliver or cause to be delivered to Seller the following:

14.1.       Closing Statement. Two (2) Closing Statements executed in
counterpart by Purchaser.

14.2.       Assignment of Leases. Two (2) Assignment of Leases executed in
counterpart by Purchaser.

14.3.       Assignment of Contracts. Two (2) Assignment of Contracts executed in
counterpart by Purchaser.

15.       PRORATIONS AND ADJUSTMENTS.

Prorations shall be made as of the Closing Date as if Purchaser were in title
for the entire Closing Date provided that no later than 2:00 p.m. Chicago time
on the Closing Date, the Purchase Price, plus or minus the prorations and other
adjustments hereunder, shall be received by the Title Company from Purchaser for
disbursement to Seller by Federal Reserve wire transfer of immediately available
funds to an account designated by Seller. If the net proceeds of the Purchase
Price payable to Seller (after adjustments and prorations) are not sent by
Federal Reserve wire transfer in immediately available funds and received by the
Title Company from Purchaser for disbursement to Seller on or prior to 2:00 p.m.
Chicago time on the Closing Date, prorations shall be made as of the Closing
Date as if Seller remained in title as of the entire Closing Date, except that,
to the extent such delay results from Seller’s failure to provide deliveries or
default, prorations shall be made pursuant to the preceding sentence. The
following shall be prorated and adjusted between Seller and Purchaser:

15.1.       Security Deposits. The amount of all security and any other tenant
deposits in cash, in kind, or otherwise held by Seller, and interest due
thereon, if any, shall be credited to Purchaser.

15.2.       Utilities and Operating Expenses. To the extent not billed directly
to tenants or paid as part of Additional Rent (as hereinafter defined) or
otherwise by tenants, water, electricity, sewer, gas, telephone and other
utility charges based, to the extent practicable, on final meter readings and
final invoices. Any operating expenses that are not paid by the tenants as
Additional Rent or otherwise shall be prorated between Purchaser and Seller,
with Seller receiving a credit for any operating expenses paid by Seller and
related to the period from and after Closing.

15.3.       Contracts. Amounts paid or payable under the Contracts other than
any Rejected Contracts shall be prorated.

15.4.       Assessments. To the extent not paid by tenants as a component of
Additional Rent or otherwise, all assessments, general or special, shall be
prorated as of the Closing

21 

 

Date, with Seller being responsible for any installments of assessments that are
due and payable prior to the Closing Date and Purchaser being responsible for
any installments of assessments that are due and payable on or after the Closing
Date.

15.5.       Base Rent. Purchaser will receive a credit at Closing for the
prorated amount of all base or fixed rent payable pursuant to the Leases and all
Additional Rents (collectively, “Rent”) previously paid to, or collected by,
Seller and attributable to any period following the Closing Date. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been made on or before the Closing Date. Delinquent Rent shall not be
prorated at Closing. All Rent collected by Purchaser or Seller from each tenant
from and after Closing will be applied as follows: (i) first, to any accrued
Rents owing to Purchaser, (ii) second, to Delinquent Rent owed for the month in
which the Closing Date occurs (the “Closing Month”), and (iii) third, to
Delinquent Rents owing to Seller for the period prior to Closing. Any Rent
collected by Purchaser and due Seller will be promptly remitted to Seller. Any
Rent collected by Seller and due Purchaser shall be promptly remitted to
Purchaser. Purchaser shall use reasonable efforts to collect Delinquent Rents
owed to Seller in the ordinary course of its business; provided, however, that
Seller hereby retains the right to pursue any tenant under the Leases for any
Rent and other sums due Seller for period attributable to Seller’s ownership of
the Property; and provided further, however, Seller (i) shall be required to
notify Purchaser in writing of Seller’s intention to commence or pursue any
legal proceedings; and (ii) shall not be permitted to commence or pursue any
legal proceedings against any tenant seeking eviction of such tenant or the
termination of the underlying Lease. “Additional Rents” shall mean any and all
amounts due from or paid by tenants including, without limitation, operating
expenses, common area maintenance charges, taxes, shared utility charges,
management fees, insurance costs, other comparable expenses and pass-through
charges and any other tenant charges that are paid by the tenant(s) to Seller,
as landlord, as opposed to charges (e.g. utility) that the tenant(s) pays
directly to third parties. The provisions of this Section 15.5 shall survive the
Closing and the delivery of any conveyance documentation.

15.6.       Taxes. To the extent not paid by the tenants directly or payable by
tenants as Additional Rent or otherwise, all ad valorem real estate and personal
property taxes with respect to the Land and the Improvements (“Taxes”) shall be
prorated as of the Closing Date, based on the most currently available final tax
bill and on an accrual basis for the calendar year in which the Closing occurs.
As a result, Seller shall be responsible for all Taxes that accrue prior to the
Closing Date and at Closing, Seller shall provide Purchaser with a credit for
any accrued, but unpaid Taxes for which Seller is responsible.

15.7.       Other. Such other items as are customarily prorated in transactions
of this nature shall be ratably prorated.

15.8.       Adjustments. In the event any prorations made pursuant hereto shall
prove incorrect for any reason whatsoever, or in the event the prorations set
forth above are estimated on the most currently available (rather than based on
the actual final) bills, either party shall be entitled to an adjustment to
correct the same provided that it makes written demand on the other within
twelve (12) months after the Closing Date. The provisions of this Section 15.8
shall survive Closing.

22 

 

15.9.       Real Estate Tax Protests. All real estate assessment protests and
proceedings that are filed (or otherwise initiated) by Seller prior to the
Closing Date and that affect the Property (collectively or individually, a
“Protest”), if any, will be prosecuted under Seller’s direction and control,
although, as provided below, Purchaser may have an obligation to bear a portion
of the costs and expenses that Seller incurs to so prosecute a Protest. In the
event of any reduction in the assessed valuation of the Property for the fiscal
year in which the Closing occurs (and, if applicable, any future fiscal years
elapsing after the Closing Date or fiscal years prior to that in which the
Closing occurs), the net amount of any tax savings shall: (a) with respect to
fiscal years ending prior to the Closing, be payable to Seller, in their
entirety; (b) if the Protest in question results in a tax savings only with
respect to the fiscal year in which the Closing shall occur, then after
deduction of actual, documented expenses and attorneys’ fees incurred by Seller
with respect to that particular Protest, such tax savings shall be adjusted
between Seller and Purchaser as of the day before the Closing Date; and (c) if
the Protest in question results in tax savings applicable to the fiscal year in
which Closing occurs, as well as to future fiscal years, then (i) Seller and
Purchaser each be responsible for their respective pro rata shares of all
expenses and attorneys’ fees incurred by Seller to prosecute that particular
Protest, which pro rata shares shall be based upon the periods of time that each
of Seller and Purchaser own the Property during the period of time to which the
reduction in assessed valuation applies; and (ii) the tax savings occurring as a
result of that Protest and its related reduction in assessed valuation shall be
adjusted between Seller and Purchaser so as to provide Seller with the benefit
of the reduction for the period of time immediately preceding the Closing Date
and to provide Purchaser with the benefit of the reduction for the period of
time from and after the Closing Date. If any reduction in assessment shall be
granted for a period that is prior to the Closing occurs and such reduction in
assessment takes the form of a credit for taxes payable at or after Closing,
Seller shall be entitled to receive a sum equal to such credit when granted.
This Section 15.9 shall survive Closing.

16.       CLOSING EXPENSES.

Seller shall only pay for: the cost of the basic premium for the Title Policy,
any transfer taxes, one-half of the cost of escrow costs hereunder and the cost
of recording the Deed. Purchaser shall pay for one-half of any escrow costs
hereunder, the cost of “extended form coverage” and any endorsements to the
Title Policy, the cost of any Updated Survey, and any mortgage or recording
taxes.

17.       DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY.

If, prior to Closing, all or any portion of any or all of the Land and the
Improvements is damaged by fire or other natural casualty (collectively
“Damage”), or is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings (collectively “Eminent Domain”), then:

17.1.       If the aggregate cost of repair or replacement or the value of the
Eminent Domain (collectively, “repair and/or replacement”) is $100,000.00 or
less, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, Purchaser shall close and take the Property as diminished by such
events, with an assignment by Seller of (a) any casualty insurance proceeds
(together with a credit from Seller to Purchaser of the full amount of any
deductible not paid directly by Seller) or (b) condemnation proceeds, and in the
case of either (a) or (b), less any

23 

 

amounts reasonably incurred by Seller to repair the Property and collect the
insurance proceeds or condemnation award.

17.2.       If the aggregate cost of repair and/or replacement is greater than
$100,000.00, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, then Purchaser, at its sole option, may elect either to (i)
terminate this Agreement by written notice to Seller delivered within ten (10)
days after Purchaser is notified of such Damage or Eminent Domain, in which
event the Deposit shall be returned to Purchaser and neither party shall have
any further liability to the other hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (ii) proceed to close and
take the Property as diminished by such events, together with an assignment of
the proceeds of Seller’s casualty insurance (together with a credit from Seller
to Purchaser of the full amount of any deductible not paid directly by Seller)
for all Damage (or condemnation awards for any Eminent Domain), less any amounts
reasonably incurred by Seller to repair the Property and collect the insurance
proceeds or condemnation award.

17.3.       In the event of a dispute between Seller and Purchaser with respect
to the cost of repair and/or replacement with respect to the matters set forth
in this Section 17, an engineer designated by Seller and an engineer designated
by Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Property is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.

18.       DEFAULT.

18.1.       Default by Seller. If Seller is in material default under any of the
covenants and agreements of Seller hereunder, Purchaser may either (i) terminate
Purchaser’s obligations under this Agreement by written notice to Seller, in
which event (a) the Deposit shall be returned to Purchaser and (b) upon
Purchaser’s receipt of the Deposit, this Agreement shall terminate and neither
party shall have any further liability hereunder except for those liabilities
that expressly survive a termination of this Agreement; or (ii) Purchaser may
file an action for specific performance. Except as otherwise specified herein,
Purchaser shall have no other remedy for any default by Seller. In the event of
the failure of any condition precedent to Purchaser’s obligation to close
expressly herein set forth, or in the event of the untruth or inaccuracy, in any
material respect, of any Seller Representation as of the Contract Date (except
as set forth in Sections 8.3, 8.4, and 13.13), Purchaser’s sole remedy
hereunder, at law or in equity, shall be to terminate this Agreement by delivery
of written notice to Seller on or prior to Closing (or such sooner date as may
be herein specified), in which event the Deposit shall be immediately returned
to Purchaser, and neither party shall have any further liability hereunder
except for those liabilities that expressly survive a termination of this
Agreement.

18.2.       Default by Purchaser. In the event Purchaser defaults in its
obligations to close the purchase of the Property, or in the event Purchaser
otherwise defaults hereunder, then (i) Seller shall be entitled to (and shall)
receive the Deposit as fixed and liquidated damages, this Agreement shall
terminate and neither party shall have any further liability hereunder, except
for those liabilities which expressly survive the termination of this Agreement
and (ii) Purchaser shall immediately direct the Title Company, in writing, to
pay the Deposit to Seller. Except as is otherwise provided in the final sentence
of this Section 18.2, with respect to Sections 6.1, 6.2, 6.3,

24 

 

20 and 23 of this Agreement: Seller shall have no other remedy for any default
by Purchaser, including any right to damages. PURCHASER AND SELLER ACKNOWLEDGE
AND AGREE THAT: (1) THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF AND
BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND
THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF PURCHASER UNDER THIS
AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A
RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
(3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF
THE DEPOSIT IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE
VALID LIQUIDATED DAMAGES. If after the Approval Date, Purchaser provides
explicit written notice to Seller that Purchaser is unable or unwilling to
proceed to Closing,, and such Seller shall be entitled to immediately collect
the Deposit and shall not be obligated to proceed to Closing and present the
Deed and the other conveyance documents as a condition to collecting the
Deposit. All of the foregoing shall be without limitation upon the rights and
remedies of Seller hereunder, at law or in equity, in the event of a default by
Purchaser pursuant to Sections 6.1, 6.2, 6.3, 20 or 23 or any covenant,
agreement, indemnity, representation or warranty of Purchaser that survives the
Closing or the termination of this Agreement.

18.3.       DATA INCIDENT. If either party shall be unable to perform, shall
fail to perform, or shall breach the obligations set-forth in this Agreement due
to a Data Incident, such party shall not be in default of this Agreement and the
parties shall to work together in good faith to proceed to Closing as soon as
reasonably possible. For the purposes hereof “Data Incident” shall mean the
material interruption of a party’s business operations which results from any
unauthorized activity taken with respect to a party’s information, data,
systems, or operations, by electronic, physical, or other means.

19.       SUCCESSORS AND ASSIGNS.

Neither party shall assign this Agreement without the prior written consent of
the other, except that Seller may assign its interest in and obligations under
this Agreement to a so-called “Qualified Intermediary” in order to accomplish
the Exchange. Notwithstanding the foregoing, Purchaser may assign all of its
rights, title, liability, interest and obligation pursuant to this Agreement to
one or more entities affiliated with Purchaser (i.e. controlling, controlled by,
or under common control with, Purchaser) provided that (i) no such assignment
shall act to release Purchaser hereunder and (ii) Purchaser provides Seller with
a copy of a written assignment agreement between Purchaser and its affiliate,
which instrument shall be in form reasonably acceptable to Seller.

25 

 

20.       LITIGATION.

In the event of litigation between the parties with respect to the Property,
this Agreement, the performance of their respective obligations hereunder or the
effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation, including, but not limited to, reasonable attorneys’ fees of counsel
selected by the prevailing party. Notwithstanding any provision of this
Agreement to the contrary, the obligations of the parties under this Section 20
shall survive termination of this Agreement or the Closing and the delivery of
any conveyance documentation.

21.       NOTICES.

Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:

Seller: c/o First Industrial Realty Trust, Inc.   One North Wacker Drive, Suite
4200   Chicago, Illinois 60606   Attn:  Scott McGregor   Facsimile: 312-895-9324
  E-mail: smcgregor@firstindustrial.com     With a copy to   its attorneys:
Barack Ferrazzano Kirschbaum & Nagelberg LLP   200 West Madison, Suite 3900  
Chicago, IL  60606   Attn:  Mark J. Beaubien     Facsimile: 312-984-3150  
E-mail: mark.beaubien@bfkn.com     Purchaser: Plymouth 7901 West 21st Street LLC
  260 Franklin Street   7th Floor   Boston, MA 02110   Attn: Pendleton P. White,
Jr.   Facsimile: 617-936-4142   Email: pen.white@plymouthrei.com     With a copy
to: Plymouth 7901 West 21st Street LLC   260 Franklin Street   7th Floor  
Boston, MA 02110   Attn: Anne Hayward   Facsimile: 617-936-4142   Email:
anne.hayward@plymouthrei.com

 

26 

 

 

With a copy to   its attorneys: Brown Rudnick LLP   One Financial Center  
Boston, MA 02111   Attn: Kevin P. Joyce, Esq.   Facsimile: 617-289-0551   Email:
kjoyce@brownrudnick.com

 

Notices shall be deemed properly delivered and received: (i) when and if
personally delivered; or (ii) one (1) business day after deposit with Federal
Express or other comparable commercial overnight courier; or (iii) the same day
when sent by confirmed electronic mail before 5:00 p.m. (Chicago time). Notices
may be delivered on behalf of the parties by their respective attorneys.

22.       BENEFIT.

This Agreement is for the benefit only of the parties hereto and no other person
or entity shall be entitled to rely hereon, receive any benefit herefrom or
enforce against any party hereto any provision hereof.

23.       BROKERAGE.

Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for Avison Young
(“Broker”). Seller shall pay any brokers’ commission due to Broker pursuant to
the terms of a separate agreement between Seller and Broker. Seller hereby
indemnifies, protects, defends and holds Purchaser and the Purchaser’s
Indemnified Parties harmless from and against all Losses suffered or incurred by
any or all of Purchaser and the Purchaser’s Indemnified Parties resulting from
the claims of any broker, finder or other such party (including Broker) in
connection with the transactions contemplated by this Agreement claiming by,
through or under the acts or agreements of Seller. Purchaser hereby indemnifies,
protects, defends and holds Seller and the Seller Indemnified Parties harmless
from and against all Losses suffered or incurred by any or all of Seller and the
Seller Indemnified Parties resulting from the claims of any broker, finder or
other such party (excluding Broker) in connection with the transactions
contemplated by this Agreement claiming by, through or under the acts or
agreements of Purchaser. The obligations of the parties pursuant to this
Section 23 shall survive any termination of this Agreement.

24.       MISCELLANEOUS.

24.1.       Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous oral agreements, understandings,
representations and statements, and all prior written agreements,
understandings, letters of intent and proposals are merged into this Agreement.
Neither this Agreement nor any provisions hereof may be waived, modified,
amended, discharged or terminated except by an instrument in writing signed by
the party against which the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.

27 

 

24.2.       Time of the Essence. Time is of the essence of this Agreement. If
any date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday for which financial
institutions or post offices are generally closed in the State of Indiana for
observance thereof.

24.3.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

24.4.       Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or partial invalidity or
enforceability of any one provision shall not affect the validity of
enforceability of any other provision hereof.

24.5.       No Recording. Neither this Agreement nor any memorandum thereof
shall be recorded and the act of recording by Purchaser shall be deemed a
default by Purchaser hereunder.

24.6.       Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts and shall be valid and binding with the same force and effect as if
all parties had executed the same Agreement. A fully executed facsimile or PDF
copy of this Agreement shall be effective as an original.

24.7.       Construction of Agreement. In construing this Agreement, all
headings and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

24.8.       No Oral Modification or Waiver. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

24.9.       Survival. Only those covenants, agreements, indemnities,
undertakings and representations and warranties of Seller that expressly survive
Closing pursuant to the terms of the Agreement shall survive Closing and the
delivery of any conveyance documentation for the period herein set forth (and if
no specific survival period is specified herein, such covenants, agreements,
indemnities, undertakings, representations and warranties of Seller shall only
survive Closing for the period in which the Seller Representations survive
Closing in accordance with Section 8.2) and all of the other covenants,
agreements, indemnities, undertakings and representations and warranties of
Seller contained herein shall not survive Closing and shall merge into the
conveyance documentation delivered at Closing.

24.10.       No Reliance. This Agreement represents the full and complete
agreement between  Seller and  Purchaser.  Any representations, warranties,
promises or conditions, whether written or oral, not specifically incorporated
(by reference or otherwise) into this

28 

 

Agreement shall not be binding upon either of the parties hereto, and each of
the parties hereto acknowledges that it has not relied upon, in entering into
this Agreement, any representation, warranty, promise or condition not
specifically set forth in this Agreement.  All discussions, negotiations and
writings have been and are merged into this Agreement.

24.11.       Publicity. The Parties hereby covenant and agrees that, without the
other party’s prior written consent, no party shall issue, nor consent to the
issuance of, any Release (as hereinafter defined) with respect to any of the
terms of this Agreement and the transaction described herein. As used herein,
the term “Release” shall mean any press release or public statement. Except as
otherwise expressly set-forth herein, no party shall disclose, pursuant to a
Release or otherwise (1) identity of the other party or the identify of any
affiliates as being involved in the transaction described in this Agreement, or
(2) the Purchase Price to any third parties. The terms of this Section 24.11
shall survive the Closing.

24.12.       Marketing of Property. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, Seller shall not enter into any binding
agreements with any party other than Purchaser relating to the sale, transfer or
other disposition of the Property or any portion thereof.

24.13.       WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND
PURCHASER HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I)
ARISING UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR
(II) CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR PURCHASER MAY
FILE AN ORIGINAL OR A COPY OF THIS SECTION 24.13 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE FOREGOING WAIVER.

24.14.       Non-Waiver. No waiver of any provision of this Agreement shall be
deemed to have been made unless it is expressed in writing and signed by the
party charged with making the waiver. No delay or omission in the exercise of
any right or remedy accruing upon a breach of this Agreement shall impair such
right or remedy or be construed as a waiver of such breach. The waiver of any
breach of this Agreement shall not be deemed to be a waiver of any other breach
hereof.

24.15.       Purchaser’s Liability. Upon the Closing, Purchaser shall neither
assume nor undertake to pay, satisfy or discharge any liabilities, obligations
or commitments of Seller other than Permitted Exceptions and those that are
specifically agreed to between the parties and set forth in this Agreement
and/or or in any document to be delivered by Purchaser at Closing.

24.16.       Mutual Cooperation; Further Assurances. Seller and Purchaser shall
cooperate with each other as reasonably necessary to effect the provisions of
this Agreement, shall use reasonable and good faith efforts to satisfy
conditions to Closing and, at and after Closing, shall each execute and deliver
such additional instruments or other documents as the other may reasonably
request to accomplish the purposes and intent of this Agreement; provided,
however, that nothing in this Section 24.16 shall be deemed to enlarge the
obligations of the parties hereunder

29 

 

or to require either Seller or Purchaser to incur any material expense or
liability not otherwise required of it hereunder.

24.17.       Business Days. If any date specified in this Agreement for the
performance of an obligation, the delivery of an item, the giving of notice or
the expiration of a time period falls on a day that is not a business day, then
this Agreement shall be automatically revised so that the date in question falls
on the next occurring business day. Any reference herein to a “business day”
shall mean any day other than a Saturday, Sunday or day on which the banks in
New York, New York are authorized or obligated by law to be closed.

[Signature Page to Follow]

30 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

SELLER:

 

FIRST INDUSTRIAL, L.P., a Delaware limited partnership

 

By: First Industrial Realty Trust, Inc., a Maryland corporation and its sole
general partner

 

 

By: /s/ Donald R. Stoffle             

Name: Donald R. Stoffle

Its: Authorized Signatory

 

S-1

 

 

 

PURCHASER:

 

PLYMOUTH 7901 WEST 21ST STREET LLC, a Maryland corporation

 

 

By: /s/ Pendleton P. White, Jr.         

Name: Pendleton P. White, Jr.

Its: President

 

 

 

 

S-2

 

